Title: To Thomas Jefferson from Martin Post, 4 November 1807
From: Post, Martin,Mallary, R. C.
To: Jefferson, Thomas


                        
                            In General Assembly Nov 4th 1807
                        
                        We the Governor, Council & House of Representatives of the State of Vermont, viewing with indignation and abhorence the violent and unjustifiable conduct of the cruizers of his Brittannic Majesty in the impressment and murder of American citizens & the plunder of their property upon the high seas, and even in the very entrance of our harbers, and more especially in the late hostile attack made with circumstances of unparalled malignity upon the American National Frigate Chesapeake by the British ship of war Leopard—
                  Do Resolve, that at this awful crisis when our national honor and independence are insulted by a nation with whom, we, forgetful of former injuries have not only endeavored to cultivate harmony by preserving a strict and perfect neutrality, but, to conciliate their friendship by every act of benevolence, humanity, and assistance, compatible with the Justice due to ourselves and to others, it is the duty of every American to rally around the constituted authorities of his country and to support them with his life and fortune in resisting any encroachments on our national and individual rights by any foreign power whatever, and in procuring redress for the many injuries we have sustained and which our patient and friendly forbearance has suffered too long; injuries, committed in a manner unusually barbarous and calculated to fix an indelible disgrace upon the British character—
                  And it is farther Resolved, that we do accord our warmest approbation to the measures adopted by the President  of the United States on this trying occasion, and that we have the most perfect confidence in his wisdom integrity and ability to so direct the energies of the government as to preserve our honor as a nation free from taint or reproach, and our liberties as individuals secure from violation—And we do farther for ourselves and our consitituents declare that, fearless of the dangers to which we may be exposed as a frontier State, we shall be ever ready to obey the call of our common country, whenever it shall be necessary either for the purposes of redress or vengeance—
                  And Resolved that a copy of the foregoing Resolutions be made and immediately transmitted to the President of the United States.—
                        
                            Attest Martin Post, Clerk
                     In Council November 6th 1807—
                     Read & concurred
                     Attest. R. C. Mallary Secy—
                     A true copy
                     Att—Thomas Leverett Secy—
                        
                    